UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1175


TODD M. JACK, Resident of Virginia,

                Plaintiff - Appellant,

          v.

STATE (WEST VIRGINIA); JO ANN OVERINGTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00063-JPB-JSK)


Submitted:   April 20, 2011                   Decided:   May 4, 2011


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd M. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Todd   M.    Jack     appeals    the   district     court’s   order

dismissing this action on the grounds of Eleventh Amendment and

judicial immunity.            We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Jack v. West Virginia, No. 2:10-cv-

00063-JPB-JSK (N.D. W. Va. Jan. 28, 2011).              We deny the motions

to seal the informal brief and for preparation of a transcript

at government expense and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court   and   argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                        2